Citation Nr: 1436892	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for sciatica.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The appellant served on full time active duty training from May to September 1972.  He had subsequent service in the Army Reserve. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2011, the appellant testified at a Board videoconference hearing.  The hearing transcript is associated with the record.  

In November 2011, the Board remanded the appeal for additional development. 

Review of the Virtual VA and Veterans Benefit Management System (VBMS) paperless claims processing systems does not show any evidence within the electronic records that is pertinent to the appeal. 



FINDING OF FACT

The appellant does not have a back disability, sciatica, or peripheral neuropathy in either lower extremity attributable to his military service, including a fall.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for sciatica are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a May 2006 notice letter, the appellant was notified of the information and evidence needed to substantiate his claim of service connection.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the appellant on the types of evidence he could submit that would support his claim for service connection and encouraged him to submit any evidence in his possession.  A remand for further notification of how to substantiate the claims on appeal is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the appellant's claim has been obtained, including private medical records, Social Security Administration (SSA) disability records, VA outpatient treatment records, and statements from the appellant.  A negative September 2012 response from the Fort Leonard Wood Army Medical Center confirms that they do not have any pertinent records.  An October 2012 Formal Finding of Unavailability documents the search actions taken and results in order to locate records identified by the appellant.  The appellant was aware of the unavailable records as indicated in an October 2012 phone conversation summary.  

The appellant was afforded a December 2011 examination with an April 2012 addendum.  The VA examiner reviewed pertinent medical records, queried the appellant, and conducted a relevant clinical examination.  He provided a medical opinion with a rationale.  The Board notes that the appellant was not provided a separate neurological examination; however, there is absolutely no medical or lay evidence that the claimed neurological disabilities are in any way independently related to the in-service fall.  The appellant is not service connected for a low back disability and any issue of secondary disability is moot.  Accordingly, the December 2011 VA examination report with an April 2012 addendum is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The appellant was afforded June 2011 hearing before the undersigned.  The appellant described the nature and course of medical treatment for claimed disabilities.  The appeal was remanded to provide the appellant an examination and obtain outstanding records in support of his claim.  The appellant does not assert prejudice from the hearing, nor has any been identified by the Board.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The record reflects substantial compliance with the November 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: October 2012 Formal Finding of Unavailability for service records, July 2012 reports from the appellant that the reported private employer physical examination was not available, December 2011 orthopedic examination with an April 2012 addendum, and SSA disability records.  The agency of original jurisdiction (AOJ) re-adjudicated the claims in a November 2012 Supplemental Statement of the Case.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Laws and regulations

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In general, service connection requires evidence of a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as arthritis, if manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, arthritis has not been demonstrated within a year of separation, so the presumption is not beneficial to the appellant.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the appellant is competent in certain situations to identify a simple condition, he is not competent to provide evidence as to more complex medical questions, such as the etiology of post service arthritis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual background

The available service treatment records do not show that the appellant was treated for a low back disability during his initial ADT period in 1972.  

Army Reserve records from April 1976 show that the appellant was clinically evaluated and determined to have a normal spine and neurological function.  On his contemporaneous Report of Medical History, he denied having recurrent low back pain, lameness, and neuritis. 

Private medical records from 1998 to 2004 show that the appellant had chiropractic treatment.  Notably, a February 2003 entry reflects that the appellant had leg pain that had developed over the past several months.  He attributed it to an unspecified non-automotive or work related injury.  

October 2005 private medical records include reports from the appellant relating a herniated disc diagnosis in approximately 2002.  The examiner also noted hypertension and diabetes.  Clinical examination showed some restriction of back motion.  The appellant had diminished reflexes in the left ankle and knee.  The examiner diagnosed herniated disc with radiculopathy.  

Private MRI imaging from October 2005 indicated lumbar spine degenerative changes and disc bulging.  The diagnosis was disc displacements and central stenosis.  

November 2005 private medical records list a three year history of intermittent back pain with radiation to the left leg.  The appellant was recommended for surgery, but declined.  He currently had an increased in symptoms over the past six months.  He did not recall any trauma or event to precipitate the increased pain.  The examiner noted a normal gait and well preserved lordosis upon clinical examination.  Range of motion was within normal limits and tenderness or muscle spasm was not observed.  Both legs were negative for atrophy or skin deterioration.  Edema, rash, or similar deformity was not found.  Deep tendon reflexes were diminished with the left leg being more affected than the right leg.  Nerve conduction studies were performed.  The examiner diagnosed left L5-S1 radiculopathy and sensory/motor mixed distal polyneuropathy due to diabetes.  He also noted recent lumbar X-rays showed multi-level disc narrowing.  

In June 2006, the appellant detailed his in-service back injury.  He explained that he fell over a portable water pump and sought treatment at the Fort Leonard Wood Army Base Hospital.  He had continuously experienced back pain and sought treatment since the injury.  Because of the back disability, he developed sciatica and peripheral neuropathy.  

April 2007 private medical records show that the appellant reported a 35 year history of low back pain that increased in 1999 due to acute disc rupture.  He currently had severe back pain.  Clinical examination revealed a slow, cautious gait.  Neurological function was notable for motor weakness and sensory deficit of the left leg.  Deep tendon reflexes were diminished in the left ankle.  His lumbar spine range of motion was markedly diminished.  He had muscle spasms and positive left straight leg raise test.  X-rays of the lumbar spine revealed mild spondyloarthritis changes.  The examiner diagnosed chronic moderately severe low back pain with radiculopathy.  

In June 2007, the appellant's siblings and wife attested that the appellant injured his back in service and had had back problems ever since then. 

At the June 2011 hearing, the appellant described his in-service back injury.  His report was similar to previous accounts.  He additionally recalled that shortly after service he underwent a physical examination for a private employer.  The employer denied him employment based upon the back disability revealed during the examination.   

The appellant was afforded a December 2011 VA orthopedic examination with review of the claims folder.  The examiner noted the appellant's in-service fall and his reports of subsequently failing a private employer's physical examination.  The appellant reported starting chiropractic treatment in approximately 1980.  He had an evaluation by a neurosurgeon in 1999 when he had severe neurological type pain in his legs.  The neurological disorder resolved within six months to a year.  In 2005, he began having a recurrence of low back and leg pain.  Currently, he experienced mild back pain with stiffness and pain in both legs.  Clinical examination showed decreased reflexes in both legs.  Straight leg testing was negative and he exhibited full strength in both legs.  He had a normal gait and could ambulate without difficulty.  He had slightly restricted range of lumbar spine motion without functional impairment.  Repetitive motion did not further restrict any plane of motion.  X-rays of the lumbar spine confirmed multilevel degenerative changes, characterized as spondylosis.  No fracture, subluxation, or dislocation was found.  The examiner notes 2003 EMG studies showed left L5 and S1 radiculopathy.  He also noted sensorimotor polyneuropathy likely secondary to diabetes in both legs.  He reviewed 2005 MRI results showing mild stenosis and bulging disc.  

The November 2011 VA examiner observed that the appellant claimed his back disability many years after service; although he sought chiropractic treatment approximately 10 years following service.  The examiner believed the 2007 X-rays revealed findings consistent with the appellant's age and body habitus.  He commented that spinal stenosis is rarely caused by injury and is attributed to the aging process.  Accordingly, he expressed a negative opinion.  He stated that the appellant may have had a minor back injury in service, but that it would not cause any chronic, ongoing disability.  

In April 2012, the VA examiner issued an addendum.  He reviewed the SSA disability records and stated that he would not amend his December 2011 medical opinion.  

In May 2012, the appellant submitted a 1976 newspaper article with photograph of him working on water maintenance with his Army Reserve unit.

Analysis

The appellant's reports of a back injury during his active service for training purposes are plausible and not otherwise inconsistent with the record.  Despite medical records for treatment of the injury being unavailable, the Board accepts the appellant's reports to show an in-service back injury. 

The current medical records, along with the appellant's reports, document a current low back disability, left leg sciatica, and peripheral neuropathy affecting both legs.  Hence, current disabilities are demonstrated for the claims on appeal.

The remaining issue is whether there is a nexus for the current disabilities to the in-service injury.    The appellant has provided numerous reports asserting a nexus to service through a continuity of symptomatology.  38 C.F.R. § 3.303(b).  He is competent to detail his history of back pain and his family is competent to report their lay observations of his back pain.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  The Board, however, must determine the probative value of these reports.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Board finds the lay assertions of a continuity of symptomatology beginning in service to be of a low probative value.  Id.  An April 1976 report reflects that the appellant denied having low back pain upon direct query.  Private medical records from 2005 reflect reports of a recent onset in back pain.  It was only in 2007 after the current claims were filed that the appellant began relating a multi-decade history of back pain.  Given the inconsistency with the above prior statements, the Board does not find the appellant's and family members' reports of chronic symptoms beginning in service to be persuasive.  Id.  A continuity of symptomatology for back pain beginning in service is not demonstrated.  

The Board has considered the appellant's assertions that his post-service back disability is otherwise related to the in-service fall.  The appellant is not a medical professional.  The issue of whether the post-service low back disability is related to the in-service fall over 30 years ago is a complex medical question for which he is not competent to report.  Jandreau, 492 F.3d at 1377.  Therefore, any such reports from him have no probative value.  Id.  Competent evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The competent medical evidence on the issue is limited to the December 2011 VA medical opinion with the April 2012 addendum.  The December 2011 VA examiner reviewed the claims folder, interviewed the appellant, and conducted a clinical examination.  He provided a negative opinion with a detailed rationale.  The rationale is plausible and consistent with the record.  He provided medical reasons to explain why the current low back disability would not be related to the fall many years ago.  The opinion is uncontroverted.  Accordingly, the Board considers it highly persuasive evidence against a nexus to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, when all of the evidence of record is considered, the evidence weighs against a nexus to service.  The appellant has credibly reported that he fell and injured his back in service; however, the record does not show that the in-service injury resulted in a chronic disability or that his post service chronic back disability is otherwise related to the in-service fall.  38 C.F.R. §§ 3.6, 3.102, 3.303, 3.303(b), 3.307, 3.309.   

Regarding the service connection claims for sciatica and peripheral neuropathy in both lower extremities, the record does not include any lay or medical assertion that these disabilities are independent of the low back disability or diabetes.  There is absolutely no indication that these disabilities are otherwise directly related to the in-service fall.  Accordingly, service connection must be denied for the claimed sciatica and peripheral neuropathy in both lower extremities.  Id.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the appellant's claims of service connection, that doctrine is not helpful to the appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disability is denied.

Service connection for sciatica is denied.
 
Service connection for peripheral neuropathy of the right lower extremity is denied.
 
Service connection for peripheral neuropathy of the left lower extremity is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


